Citation Nr: 0729586	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which determined that new and material 
evidence had not been obtained to reopen the previously 
denied claim of entitlement to service connection for post-
traumatic stress disorder.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for post-traumatic stress 
disorder.  

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder in September 2002.  The veteran was 
notified of the decision and of his appellate rights, but did 
not timely appeal the denial.

2.  Evidence obtained since the September 2002 rating 
decision denying service connection for post-traumatic stress 
disorder is new and bears directly and substantially upon the 
specific matter under consideration.


CONCLUSION OF LAW

Evidence obtained since the RO denied entitlement to service 
connection for post-traumatic stress disorder is new and 
material, and the claim of entitlement to service connection 
for post-traumatic stress disorder is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  
Because the Board is reopening the claim and remanding it for 
further development, it is anticipated that the veteran will 
be provided with such notice as part of the development 
indicated below.  

The veteran first sought entitlement to service connection 
for depression and other mental disorders in April 1983.  His 
claim was denied in a June 1983 rating decision.  The veteran 
applied for service connection for post-traumatic stress 
disorder in March 2001, and the claim was denied in a 
September 2002 rating decision.  The September 2002 rating 
was confirmed in January 2003 for lack of a nexus link 
between the veteran's verified in-service stressors and his 
diagnosis of post-traumatic stress disorder.  In September 
2003, the veteran sought to reopen his service connection 
claim for post-traumatic stress disorder and in March 2004, 
the RO denied the veteran's request to reopen.  The veteran 
was advised of the denial of benefits and of his appellate 
rights, but he did not timely appeal.  As such, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The veteran requests that his claim for service connection 
for post-traumatic stress disorder be reopened.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

For claims received after August 2001, such as this claim, 
new and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board notes that the RO did not reopen the veteran's 
claim in its March 2004 rating decision.  The Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in September 2002.  The credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

Evidence of record at the time of the September 2002 rating 
decision included his service medical records indicating 
treatment for seasickness, dizziness, nervousness and 
indicating a diagnosis of passive aggressive personality 
disorder.  The record reflects that the veteran served in the 
Republic of Vietnam as a seaman aboard the U.S.S. Richard B. 
Anderson (DD-786).   The evidence of record also included the 
veteran's service personnel records reflecting his honorable 
discharge from service for "unsuitability due to character 
and behavior disorder."  

Additionally, there was a post-service private treatment 
record, dated in January 2001, diagnosing the veteran as 
having an Axis I diagnosis of post-traumatic stress disorder.  
The veteran submitted a stressor statement in March 2001 
relating events he witnessed while in service.  The events 
included servicemen from the ship shooting onto land, a 
fishing boat incident where the veteran felt like he caused 
three seemingly harmless Vietnamese people to die, and the 
thoughts of knowing that fellow servicemen were blowing up 
villages and killing people.  

The record also included outpatient treatment reports from VA 
Medical Center (VAMC) in Palo Alto where the veteran was 
scheduled to receive in-patient treatment for his post-
traumatic stress disorder and ultimately left the program 
after two days participation.  In July 2002, the same 
psychologist who diagnosed the veteran as having post-
traumatic stress disorder in January 2001 confirmed this 
diagnosis.  Although the private treatment records reflect a 
diagnosis of post-traumatic stress disorder, the psychologist 
did not opine as to whether the in-service events, as related 
by the veteran, were the likely cause of his disability.  

In conjunction with the veteran's September 2003 request to 
reopen his claim for service connection, he submitted deck 
logs from the U.S.S. Richard B. Anderson (DD-786), dated 
between September 1970 and October 1970.  These deck logs 
referenced the ship's actions during the time period noted 
and reflected periods of firing weapons at enemy combatants.  
Additionally, the veteran submitted a detailed statement 
regarding his experiences in Vietnam and events that he 
believed triggered his post-traumatic stress disorder.  

The Board finds that the deck logs are certainly new, in that 
they were not previously before agency decision-makers, and 
it is material because it bears directly and substantially 
upon the issue at hand.  Therefore, the Board finds that the 
new evidence is material evidence because it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened because new and material 
evidence has been obtained since the last final decision on 
the merits was rendered in September 2002.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.


REMAND

Given the receipt of the ship's deck logs and the finding 
that they constitute new and material evidence, additional 
evidentiary development is necessary.  

In a letter dated in September 2002, the State of California 
Department of Social Services requested VA treatment records 
relating to the veteran's allegations of anxiety and 
agoraphobia.  In a statement dated in November 2002, the 
veteran indicated that he was eligible for Social Security 
Disability payments.  There is no evidence that VA sought the 
veteran's records from the Social Security Administration 
(SSA), nor is that evidence associated with the veteran's 
claims file.    

The veteran was first diagnosed as having Axis I post-
traumatic stress disorder in January 2001, and this diagnosis 
was confirmed in a July 2002 report.  There is no evidence 
that the veteran's psychologist had access to the veteran's 
service medical records or his claims file when making the 
diagnosis.  Further, this psychologist did not indicate 
whether his diagnosis was causally linked to the in-service 
stressors as alleged by the veteran.  

The record indicates that the veteran was scheduled for 
multiple VA examinations, all of which he cancelled.  In the 
veteran's statement to Senator Feinstein, dated in December 
2003, he indicated that he could not attend the scheduled VA 
examinations because he could not travel far from his home 
due to his agoraphobia and panic attacks, and he indicated 
that he offered to take the VA examination by phone.  In 
February 2004, the RO phoned Senator Feinstein's office to 
let her know that the veteran's request for a VA examination 
by phone "would not be adequate for rating purposes."  

To the extent that the veteran is alleging enough 
specificity, the RO should attempt to corroborate all of his 
alleged stressors and arrange for a VA examination.  The 
Board stresses the importance of such an examination for a 
fair determination of the veteran's claim for service 
connection for post-traumatic stress disorder.  

Accordingly, the case is REMANDED for the following action:

1.  VA must send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that notifies 
the veteran that he must submit all 
pertinent evidence in his possession, 
which includes a Dingess compliant 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  Contact SSA and obtain a copy of any 
decision regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Contact the veteran and ask him to 
provide a detailed explanation of the 
stressors he experienced in service that 
he attributes to his PTSD.  Then, the AMC 
must compile the stressors with which the 
veteran has provided enough specificity 
and attempt to corroborate them through 
the U.S. Army and Joint Services Records 
Research Center.  

4.  Then, the AMC should arrange for a VA 
psychiatric examination to determine 
whether such stressor(s) alone are 
sufficient to account for a diagnosis of 
any ascertained PTSD.  In determining 
whether the veteran has PTSD due to an 
in-service stressor, the examiner is 
hereby notified that only the 
corroborated history provided by the AMC 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in the 
AMC's report is responsible for that 
conclusion.  The claims file should be 
made available to and reviewed by the 
examiner.

5.  Then, the AMC should readjudicate the 
claim of service connection for post-
traumatic stress disorder.  If the 
determination remains unfavorable to the 
veteran, the AMC must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


